Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The information Disclosure Statement submitted by Applicant on August 13th, 2021 has been received and fully considered.

Claims 1-20 are pending.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,121,309 (hereinafter U.S. Pat. No. ‘309). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Pat. No. ‘309 recite similar elements and limitations in claims 1-20 of the present application.
Regarding claim 1 and claim 9 of the present application, claim 1 of U.S. Pat. No. ‘309 recites “A magnetic memory device, comprising: 
a perpendicular magnetic structure (claimed pinned magnetic pattern) comprising at least one pinned pattern having a perpendicular magnetization direction pinned to a specific direction; 
an in-plane magnetic structure (claimed first and second magnetic structures) comprising first and second magnetic patterns each having a different respective in-plane magnetization direction; 
a free magnetic pattern having a switchable perpendicular magnetization direction and between the perpendicular magnetic structure and the in-plane magnetic structure; and 
a tunnel barrier pattern between the perpendicular magnetic structure and the free magnetic pattern.”
Claim 9 of U.S. Pat. No. ‘309 recites “The device of claim 1, further comprising a spacer (claimed spacer pattern) between the in-plane magnetic structure and the free magnetic pattern, wherein the spacer comprises a metal oxide or a metal.”

Regarding claim 2 of the present application, claim 6 of U.S. Pat. No. ‘309 recites “The device of claim 1, wherein the in-plane magnetization direction of the first magnetic pattern is antiparallel to the in-plane magnetization direction of the second magnetic pattern.”

Regarding claim 3 of the present application, claim 2 of U.S. Pat. No. ‘309 recites “The device of claim 1, wherein the first magnetic pattern is closer to the free magnetic pattern than the second magnetic pattern, and wherein a maximum thickness of the second magnetic pattern in a first direction is greater than a maximum thickness of the first magnetic pattern in the first direction.

Regarding claim 4 of the present application, claim 3 of U.S. Pat. No. ‘309 recites “The device of claim 1, wherein the first and second magnetic patterns comprise at least one of nickel (Ni), iron (Fe), or cobalt (Co).”

Regarding claim 5 of the present application, claim 4 of U.S. Pat. No. ‘309 recites “The device of claim 1, wherein each of the first magnetic pattern, the second magnetic pattern, and the free magnetic pattern comprises cobalt (Co), iron (Fe), and boron (B), and wherein a composition ratio of the free magnetic pattern differs from composition ratios of the first and second magnetic patterns.”

Regarding claim 6 of the present application, claim 5 of U.S. Pat. No. ‘309 recites “The device of claim 4, wherein composition ratios of boron in the first and second magnetic patterns are higher than a composition ratio of boron in the free magnetic pattern.”

Regarding claim 7 of the present application, claim 7 of U.S. Pat. No. ]309 recites “The device of claim 1, wherein a magnetocrystalline anisotropy energy of each of the first and second magnetic patterns is greater than 0 erg/cm3 and is smaller than 1×107 erg/cm3.”

Regarding claim 8 of the present application, claim 8 of U.S. Pat. No. ‘309 recites “The device of claim 1, wherein an exchange coupling constant (Jex) between the first and second magnetic patterns ranges from −0.1 erg/cm2 to −2 erg/cm2.”

Regarding claim 10 of the present application, claim 10 of U.S. Pat. No. ‘309 recites “The device of claim 9, wherein the metal oxide comprises magnesium oxide or tantalum oxide, and wherein the metal comprises tantalum.”

Regarding claim 11 of the present application, claim 11 of U.S. Pat. No. ‘309 recites “The device of claim 1, further comprising a non-magnetic pattern between the first and second magnetic patterns, wherein the non-magnetic pattern comprises at least one of iridium (Ir), chromium (Cr), or ruthenium (Ru).”
Regarding claim 12 of the present application, claim 12 of U.S. Pat. No. ‘309 recites “The device of claim 1, wherein the perpendicular magnetic structure comprises a first pinned pattern, a second pinned pattern, and an exchange coupling pattern therebetween, and wherein the first and second pinned patterns are antiferromagnetically coupled to each other.”

Regarding claim 13 of the present application, claim 13 of U.S. Pat. No. ‘309 recites “The device of claim 1, wherein a thickness of each of the first and second magnetic patterns is larger than or equal to 0.5 nm and is smaller than 10 nm.”

Regarding claim 14 of the present application, claim 14 of U.S. Pat. No. ‘309 recites “A magnetic memory device, comprising: 
a perpendicular magnetic structure (claimed pinned magnetic pattern) comprising at least one pinned pattern having a perpendicular magnetization direction pinned to a specific direction; 
an in-plane magnetic structure (claimed first and second magnetic structures) comprising a first magnetic pattern, a second magnetic pattern, and a first non-magnetic pattern (claimed spacer) therebetween; 
a free magnetic pattern having a magnetization direction that is switchable between parallel and antiparallel to the perpendicular magnetization direction of the at least one pinned pattern, wherein the free magnetic pattern is between the perpendicular magnetic structure and the in-plane magnetic structure; and 
a tunnel barrier pattern between the perpendicular magnetic structure and the free magnetic pattern, 
wherein a magnetization direction of each of the first and second magnetic patterns of the in-plane magnetic structure is perpendicular to the magnetization direction of the free magnetic pattern, and 
wherein the first and second magnetic patterns of the in-plane magnetic structure are antiferromagnetically coupled to each other by the first non-magnetic pattern (claim 15).”

Regarding claim 16 of the present application, claim 15 of U.S. Pat. No. ‘309 recites “The device of claim 14, wherein a thickness of each of the first and second magnetic patterns is smaller than a thickness of the free magnetic pattern.”

Regarding claim 17 of the present application, claim 16 of U.S. Pat. No. ‘309 recites “The device of claim 14, wherein the in-plane magnetic structure further comprises a third magnetic pattern, wherein the third magnetic pattern is spaced apart from the first magnetic pattern, with the second magnetic pattern interposed therebetween, and wherein the third magnetic pattern has an in-plane magnetization direction.”

Regarding claim 18 of the present application, claim 17 of U.S. Pat. No. ‘309 recites “The device of claim 16, wherein the third magnetic pattern is antiferromagnetically coupled to the second magnetic pattern, and wherein a thickness of the third magnetic pattern is smaller than a thickness of the second magnetic pattern.”

Regarding claim 19 of the present application, claim 9 of U.S. Pat. No. ‘309 recites “The device of claim 1, further comprising a spacer between the in-plane magnetic structure and the free magnetic pattern, wherein the spacer comprises a metal oxide or a metal.”
Claim 10 of U.S. Pat. No. ‘309 recites “The device of claim 9, wherein the metal oxide comprises magnesium oxide or tantalum oxide, and wherein the metal comprises tantalum.”

Regarding claim 20 of the present application, claim 4 of U.S. Pat. No. ‘309 recites “The device of claim 1, wherein each of the first magnetic pattern, the second magnetic pattern, and the free magnetic pattern comprises cobalt (Co), iron (Fe), and boron (B), and wherein a composition ratio of the free magnetic pattern differs from composition ratios of the first and second magnetic patterns.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ZHENG et al. and APALKOV et al. are cited to show magnetic memory having free layer, reference layer, spacer layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827